          Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 1 of 12




                       IN THE UNITED STATES DISTRJCT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                    CRIMINAL NO.

                                                            DATE FILED:

JAMES TURNER                                                VIOLATIONS:
                                                            18 U.S.C. $ 666(a)(1)(A), (b) (theft
                                                            from organization receiving federal
                                                            funds - I count)
                                                            18 U.S.C. $ 1343 (wire fraud - 1
                                                            count)
                                                            l8 U.S.C. $ 2 (aiding and abetting)
                                                            Notices of forfeiture


                                      INF      RMATION
                                             COUNT ONE


THE UNITED STATES ATTORNEY CHARGES THAT:

                                         BACKGROUND

At all times material to this information:

                1.     The Southeastem Pennsylvania Transportation Agency ("SEPTA          )   was a

metropolitan transportation authority providing rail, trolley, and bus services to passengers

within Philadelphia, Pennsylvania, and the surrounding counties   as   well as service between the

states of Delaware and New Jersey.

               2.      SEPTA was an organization, and an agency ofa state govemment, which

received annual benefits in excess of$10,000 under federal programs involving grants, contracts,

subsidies, loans, guarantees, and other forms of federal assistance.
          Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 2 of 12




               3.       SEPTA issued "procurement cards," also known as P-Cards, which

operated as SEPTA credit cards, to management level employees working in SEPTA's Bridges

and Buildings Departrnent   ("BBD"). The BBD was responsible for maintaining, repairing, and

renovating SEPTA facilities throughout Philadelphia. SEPTA provided written rules and

procedures to the BBD employees conceming the use ofthese cards.

              4.        SEPTA rules allowed the P-Cards to be used for legitimate business

reasons to purchase materials and equipment    forjobsites when there was an emergency need for

those items and they were not available in SEPTA's stock system. Under SEPTA rules, most

materials for ajobsite should have been purchased in advance ofthe project through the purchase

order ("PO") process.

               5.       Consistent with the purpose of the P-Cards, SEPTA rules further limited

the use ofthe cards. Beginning in or around 2017, the limits for individual P-Cards were (1) a

maximum of$1,000 for a single transaction; (2) a maximum of$4,000 for daily purchases; and

(3) no more than four transactions per day. Employees were not permitted to artificially break up

purchases to hide violations of the rules, e.g., by making multiple smaller purchases to avoid

crossing the $1,000 threshold, also known as "fragmenting." Prior to 2017, these limits were

lower, i.e., $500 for a single transaction and $2,000 for daily purchases.

               6.       Defendant JAMES TURNER was a Maintenance Manager in SEPTA's

BBD. In that position, he supervised other employees in the BBD.

               7-       Mark Irvello, charged elsewhere, was the owner and operator of MSI Tool

Repair and Supply and AM Services and Supplies (collectively referred to here as "MSI"),



                                                  )
         Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 3 of 12




located at7343 West Chester Pike in Upper Darby, Pennsylvania. MSI sold tools and other

construction products to various customers, including SEPTA, through employees in the BBD.

               8.     Stanley Woloff, charged elsewhere, was the owner and operator    of

Advantage Industrial Supply ("AIS"), located at2l37 East Tioga Street in Philadelphi4

Pennsylvania. AIS sold industrial supplies and other products to various customers, including

SEPTA, through employees in the BBD.

               9.     David Abell, Rodney Martinez, Stephen Kish, Jesse Fleck, Peter Brauner,

and John Brady, all charged elsewhere, along with individuals known to the United States

Attomey and identified here   as Manager #1, Manager #2, Manager #3, and Manager #4, were


managers in SEPTA's BBD. Defendant JAMES TURNER, along with Abell, Martinez, Kish,

Fleck, Brauner, Brady, Manager #l,Manager #2, Manager #3, and Manager #4, were agents           of

SEPTA who were issued P-cards and were trusted to use those cards to make work-related

purchases on behalf of SEPTA. These managers supervised numerous employees in the BBD

and held the following positions:

                      a.       David Abell was a Senior Director of Maintenance;

                      b.       Rodney Martinez was a Senior Director of Maintenance;

                      c.       Stephen Kish was a Director of Maintenance;

                      d.       Jesse Fleck was a   Director of Maintenance;

                      e.       Peter Brauner was a Maintenance Manager;

                       f.      John Brady was a Maintenance Manager;

                       C.      Manager #1 was a Maintenance Manager;

                      h.       lylanager #2 was a Maintenance Manager;

                                                   J
         Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 4 of 12




                        i.     Manager #3 was a Maintenance Manager; and

                        j.     Manager #4 was a Maintenance Manager.

       THE ORIGIN AIID IIISTORY OF THE FRAUD AND BRIBERY SCHEME

               10.      In or about 2013, David Abell separately agreed, first with Mark Irvello   of

MSI, and then with Stanley Woloff of AIS (collectively "the vendors"), to engage with each of

them in a ftaud and bribery scheme against SEPTA. Abell agreed with the vendors that the

vendor would provide Abell with regular cash payments for Abell's personal benefit and that the

vendor would falsely bill SEPTA through the P-Card system for items that the vendor was not

providing to SEPTA. The false charges would cover the cash payments to Abell plus as much as

double that amount to provide an equal share of fraud proceeds for the vendor.

               I   1.   David Abell and the vendors understood and agreed that the vendors

would make these cash payments to Abell not only to generate fraud proceeds for themselves,

but also to maintain and grow the vendors' business with SEPTA. As part of this understanding

and agreement, Abell purchased goods for SEPTA from MSI and AIS and encouraged and

directed other SEPTA managers and employees in the BBD, including those identified above in

paragraph 9, to make purchases from MSI and AIS. Those managers and employees followed

Abell's direction and made purchasss fr66 MSI and AIS.

               12.      After agreeing to engage in this scheme, David Abell regularly solicited

and demanded cash payments from the vendors. Mark Irvello and Stanley Woloff then regularly

provided cash to Abell, generally in amounts between $1,000 and $2,000 per month. The

vendors then charged the P-Cards ofSEPTA managers for numerous items that they did not

provide to SEPTA to cover the cash they gave to Abell and to generate substantial fraud

                                                  4
          Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 5 of 12




proceeds for themselves.

               13.     David Abell identified for the vendors the items for which to charge

SEPTA on the P-Cards to make the charges appear legitimate and conceal the fraud from SEPTA

and authorities. Specifically, at Abell's direction, the vendors then billed SEPTA for products

that SEPTA might use, but in fact, did not need at that time. Similarly, at Abell's direction, the

vendors also billed SEPTA for products that they did provide to SEPTA, but billed SEPTA for

substantially more ofthose products than they actually provided. The vendors thus combined

legitimate with fiaudulent billing, making the scheme difficult     10 detect.


               14.     Working with David Abell and other BBD managers, the vendors used the

managers' P-Cards interchangeably to make it easier to generate fraud proceeds and bill SEPTA

without exceeding the transactional limits on the individual P-Cards. The vendors thus used any

manager's P-Card for transactions without regard for who was making a purchase or engaging in

fraud with them.

               15.     Mark Irvello and Stanley Woloffprovided David Abell with cash

payments on a regular basis, approximately twice per month, fiom in or about 2013 until Abell

left the employment of SEPTA on or about May      25 , 2016    .



                16.    Approximately one year before David Abell left the employment       of

SEPTA, he retired from his position as Senior Director of Maintenance and became a contractor

for SEPTA, continuing to work in SEPTA's BBD          as he   did as a manager. SEPTA replaced Abell




                                                  )
          Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 6 of 12




with Rodney Martinez, making Martinez the new Senior Director of Maintenance. Abell trained

Martinez in his new position and iatroduced Martinez to the cash-payment aspect of the fraud

scheme.

               17   .   Vendors Mark Irvello and Stanley Woloff then made regular cash

payments to David Abell and Rodney Martinez and continued to falsely bill SEPTA for products

that they did not provide to SEPTA, as described above. The false billing covered the cash

payments to Abell and Martinez and provided fraudulent proceeds for the vendors.

               18.      ln or about 2014, several other SEPTA BBD managers, including

defendant JAMES TURNER and those identified above in paragraph 9, began engaging in

similar fiaud activity with vendors Mark Irvello and Stanley Woloff. Those managers, along

with David Abell, solicited the vendors for cash and personal items at no cost to the SEPTA

managers. The vendors agreed to provide the cash and personal items to the managers, and as the

parties further understood and agreed, the vendors fraudulently billed SEPTA to cover the cost   of

those payments and products and to generate additional ftaud proceeds for the vendors.

               19.      Vendors Mark Irvello and Stanley Woloffprovided the cash and other

items to the SEPTA managers as requested, both to generate fraud proceeds for themselves and

to ensure that they continued to obtain and increase business from SEPTA.

               20.      From in or about 2013 through in or about 2019, vendors Mark Irvello and

Stantey Woloff, through their companies, each became one of SEPTA's largest billers on the P-

Card. ln doing so, kvello defrauded SEPTA of more than $540,000, and Woloff defrauded

SEPTA of more than $330,000.




                                                6
           Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 7 of 12




                 THE DEFENDANT'S INVOLVEMENT IN THE SCHEME

                21.     In or about 2016, defendant JAMES TURNER began to participate in the

fraud scheme against SEPTA. Defendant TURNER separately asked both Mark Irvello and

Stanley Woloffto provide him with personal products at no cost to defendant TURNER. Irvello

and   Woloff agreed to provide defendant TURNER with those personal products. Defendant

TURNER and the vendors understood and agreed that the vendors would use the SEPTA P-

Cards to fraudulently   bill SEPTA for   those personal products and generate additional fraud

proceeds for the vendors, in the manner discussed above in paragraph 13.

                22.     From in or about July 2016 through in or about July 2019, as part ofthis

scheme, defendant JAMES TIIRNER obtained from Mark            kvello approximately 65 personal

products and services that Irvello fraudulently billed to SEPTA through the P-Card system. The

total value of those products and services was at least $19,000, resulting in at least $25,000 in

fraudulent billing to SEPTA. The products and services included, among others, the following: a

refrigerator, a clothes dryer, a Whippet dog and pet supplies, Beats headphones, Apple AirPods,

a computer   pdnter, a watch, Rayban sunglasses, Bo*{lex exercise equipment, automobile parts

and tires, automobile repairs, various tools, and designer clothing, including UGG slippers,

North Face jackets, and multiple pairs of Nike sneakers.

                23.     From in or about November 2017 through in or about January 2O19, as

part of this scheme, defendant JAMES TIIRNER obtained from Stanley Woloff personal

products that Woloff fraudulently billed to SEPTA through the P-Card system. The total value        of


                                                   ,7
          Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 8 of 12




those products and services was at least $1,400, resulting in at least $2,800 in fraudulent   billing

to SEPTA. The products included an Xbox One X console, an Echo Show and fung video

doorbell system, and a Bose Wave music system.

               24.      From in or about July 2016 through in or about July 2019, in the Eastern

Disaict of Pennsylvania and elsewhere, defendant

                                        JAMESTURNER,

an agent ofSEPTA, an organization, and an agency      ofa   state govemment, which received

annual benefits from 2016 through 2019 in excess of$10,000 under federal programs involving

grants, contracts, subsidies, loans, guarantees, and other forms of federal assistance, knowingly

embezzled, stole, obtained by fraud, and otherwise without authority, knowingly converted, to

the use of any person other than the rightfirl owner, and intentionally misapplied, and aided and

abetted the embezzlement, stealing, obtaining by fraud, conversion, and misapplication of,


Foperty that was valued at more than $5,000 and was owned by, and under the care, custody,

and control of SEPTA.

               In violation of Title 18, United States Code, Sections 666(a)(1)(A), (b) and 2.




                                                  8
         Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 9 of 12




                                          COUNT TWO

THE UNITED STATES ATTOR}{EY F'URTHER CIIARGES THAT:

               1.      Paragraphs   I through 23 of Count   One of this information are

incorporated here.

               2.      From in or about July 2016 through in or about July 2019, in the Eastem

District of Pennsylvania and elsewhere, defendant

                                       JAMES TT'RNER,

alone and with co-schemers known to the United States Attomey, devised and intended to devise

a scheme to defraud and to obtain money and property   of SEPTA by means of false and

fraudulent pretenses, representations, and promises.

               3.      On or about December 8,2017 , in the Eastem District of Pemsylvania and

elsewhere, defendant

                                        JAMES TTTRNE&

alone and with co-schemers known to the United States Attomey, for the purpose of executing

the scheme described above, and attempting to do so, knowingly caused to be transmitted by

means of wire communication in intestate and foreign commerce signals and sounds travelling

from the Eastem District of Pennsylvania to Amazon servers located outside ofPennsylvania for

Mark Irvello's purchase from Amazon, for approximately $235.98, ofBeats headphones for

defendant TIIRNER.

               ln violation of Title 18, United States Code, Section 1343.




                                                 9
         Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 10 of 12




                                  NOTICE OF FORFEITURE NO.                  1


THE TJNITED STATES ATTORNEY FURTHER CHARGES THAT:

                1.      As a result of the violation of Title 18, United States Code, Section

666(a)(1(A), (b), set forth in this information, defendant

                                            JAMES TURNER

shall forfeit to the United States of America any property, real or personal, which represents or is

traceable to the gross receipts obtained, directly or indirectly, as a result ofsuch a violation,

including, but not limited to, the sum of$20,512.

                2.      If   any of the property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise of due diligence;

                        (b)       has been transferred or sold to, or deposited    with,   a   third party;

                        (c)       has been placed beyond the       jurisdiction ofthe Court;

                        (d)       has been substantially diminished      in value; or

                        (e)       has been commingled         with other property which carurot be divided

                                   without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other

property ofthe defendant up to the value of the property subject to forfeiture.

                All pwsuant to Tifle     18, United States Code, Section 982(a)(3)(A).




                                                         l0
         Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 11 of 12




                                  NOTICE OF FORFEITURE NO.2

THE UNITED STATES ATTOR}TEY FURTHER CHARGES THAT:

                l.      As a result ofthe violation ofTitle 18, United States Code, Section 1343,

set forth in this information, defendant

                                            JAMES TURNER

shall forfeit to t}e United States ofAmerica any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission ofsuch violations, including, but not limited

to, the sum of $20,512.

                2.      If   any of the property subject to forfeiture, as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise of due diligence;

                        (b)       has been transferred or sold to, or deposited    with,   a   third party;

                        (c)       has been placed beyond the       jwisdiction ofthe Court;

                        (d)       has been substantially diminished in value;     or

                        (e)       has been commingled         with other property which cannot be divided

                                   without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value ofthe property subject to forfeiture.




                                                         tl
         Case 2:21-cr-00304-CDJ Document 1 Filed 08/11/21 Page 12 of 12




                All   pursuant to Title 28, United States Code, Section 2461(c) and   Title 18, United

States Code, Section 98 I (a)(1 )(C).




                                                       ,4,
                                                                                         S
                                                ACTING UNITED STA             ATTORNEY




                                                  t2
